IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

JOE DEAN MEADOWS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-3204

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed August 11, 2014.

Petition for Writ of Prohibition -- Original Jurisdiction.

D. Andrew Vloedman of Perry, Vloedman, and Brady, Gainesville, for Petitioner.

No appearance for Respondent.




PER CURIAM.

      DENIED.

VAN NORTWICK, WETHERELL, and MAKAR, JJ., CONCUR.